Fll..ED

MAR 2 2 2019

CLERK. U.S. D!STRICT CO
§$UTHERN DfSTRi‘CT CIF` CALlF%|T?Tl:\J|A

D,.F'
W_M__ F UTY

 

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

   
   
 

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF Al\/IERICA .]UDGMENT IN A CRIMINA
V_ (For Offenses Corrnnitted On or Afcer November l, 1987)
HUMAUN KOB]R (2) Case Number: l9CRU330-BEN

DANIEL CASILLAS
Defendant’s Attorney

REGISTRATION N0. 8 1529298

l:| _

The Defendant:

I:l pleaded guilty to count(s)

was found guilty on count(s) l OF THE INDICTMENT.

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number§s[
8 USC 1325 (a)(Z) UNLAWFUL ENTRY BY AN ALlEN (MISDEMEANOR) 2

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
ij The defendant has been found not guilty on count(s)
l:l Count(s) are dismissed on the motion of the United States.
Assessment : $lO.UO WAIVED.
|X| No fine l:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances M
March . 2 9

]V{mp/o(;r of Sentence
% /A /»'1

HoNMnitez “/ `/
UNI ATES DISTRICT GE

l9CR0330-BEN

 

/4"

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: HUMAUN KOBIR (2) .ludgrnent - Page 2 of 2
CASE NUMBER: l9CR0330-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TH]RTY (30) DAYS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

13 The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
|:| at P.M. on

 

 

 

ll as notiHed by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

!:| as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defendant delivered on 150
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l9CR0330-BEN

